572 N.W.2d 39 (1997)
225 Mich. App. 629
DETROIT EDISON CO., Plaintiff-Appellee,
v.
SPARTAN EXPRESS, INC. and Roadway Services, Inc., Defendants-Appellants, and
Michigan Bell Telephone Co., Defendant,
DETROIT EDISON CO., Plaintiff-Appellee,
v.
SPARTAN EXPRESS, INC., Defendant-Appellant, and
Ameritech, Inc. and John Doe Insurance Co., Defendants.
Docket Nos. 190477, 190786.
Court of Appeals of Michigan.
Submitted February 4, 1997, at Detroit.
Decided October 10, 1997, at 9:05 a.m.
Released for Publication January 8, 1998.
Jack M. Abella, Detroit, for Detroit Edison Company.
Vandeveer, Garzia, P.C. by Hal O. Carroll and James K. Thome, Detroit, for Roadway Services, Inc., and Spartan Express, Inc.
Before HOOD, P.J., and SAAD and T.S. EVELAND[*], JJ.
SAAD, Judge.

I

Nature of the Case
In these no-fault insurance cases, Detroit Edison Company seeks property protection insurance benefits from defendant Spartan Express, Inc., and its parent company, Roadway Services, Inc. (hereafter Spartan), which is self-insured and thus acts as the no-fault insurer under M.C.L. § 500.3101 et seq.; M.S.A. § 24.13101 et seq., the no-fault insurance act (the act). Spartan's vehicle hooked certain utility wires and damaged Edison's transformer poles and wires, but claims it has no obligation to Edison because of a statutory exclusion referenced in the act. The circuit court rejected Spartan's argument, *40 and because we find the exclusion inapplicable, we affirm.

II

Background
This is a consolidated appeal. In both Docket No. 190477 and Docket No. 190786, Spartan appeals as of right from a judgment in favor of Edison.
In Docket No. 190477, Edison sought property protection benefits from self-insured Spartan following an accident that occurred on a private driveway and damaged Edison's wires and transformer poles, as well as one of Spartan's trucks. Spartan argued that Edison was precluded by M.C.L. § 500.3123(3); M.S.A. § 24.13123(3) from recovery because Edison was in violation of M.C.L. § 247.186; M.S.A. § 9.266. Edison claimed that the exclusion was inapplicable because the accident took place on private property. After a bench trial, the trial court found that the property protection exclusion under M.C.L. § 500.3123(3); M.S.A. § 24.13123(3) did not apply because the wires in question did not hang over the traveled portion of the road as provided under M.C.L. § 247.186; M.S.A. § 9.266, and that Spartan therefore owed no-fault benefits.
In Docket No. 190786, Edison filed suit following a second similar incident, again seeking property protection benefits from Spartan. Following a hearing on cross-motions for summary disposition, the trial court entered judgment for Edison under MCR 2.116(I)(2), finding that the exclusion under M.C.L. § 500.3123(3); M.S.A. § 24.13123(3) did not apply because the driveway on which the accident occurred was not the traveled portion of the road and that Edison was therefore entitled to no-fault benefits.
Spartan now argues that the trial court erred in both cases in holding that M.C.L. § 500.3123(3); M.S.A. § 24.13123(3) and M.C.L. § 247.186; M.S.A.§ 9.266 do not apply to low-hanging utility wires located over private property. According to Spartan, the phrase "traveled portion of the road," as used in M.C.L. § 247.186; M.S.A. § 9.266, includes a private driveway or road. We find Spartan's position untenable.

III

Analysis
The primary goal of judicial interpretation of statutes is to ascertain and give effect to the intent of the Legislature. Sanchez v. Lagoudakis, 217 Mich.App. 535, 540, 552 N.W.2d 472 (1996). The first criterion to consider in determining intent is the specific language of the statute. Barr v. Mt. Brighton Inc., 215 Mich.App. 512, 516-517, 546 N.W.2d 273 (1996). Courts may not speculate about the probable intent of the Legislature beyond the words expressed in the statute. Sanchez, supra at 540, 552 N.W.2d 472.
Michigan's no-fault insurance act provides for payment of property protection insurance benefits for "accidental damage to tangible property arising out of the ownership, operation, maintenance or use of a motor vehicle," without regard to fault. M.C.L. § 500.3121(1), (2); M.S.A. § 24.13121(1), (2). However, an insurer's liability to pay property protection benefits is subject to the exclusions contained in M.C.L. § 500.3123; M.S.A. § 24.13123, which Spartan claims are controlling here to relieve it of any obligation to Edison:
(3) Property protection insurance benefits are not payable for property damage to utility transmission lines, wires, or cables arising from the failure of a municipality, utility company, or cable television company to comply with the requirements of section 16 of Act No. 368 of the Public Acts of 1925, being section 247.186 of the Michigan Compiled Laws.
MCL 247.186; MSA 9.266, as referenced by M.C.L. § 500.3123(3); MSA 24.13123(3), provides:
In no case shall any poles or other structures be placed above the ground or road grade between the curb or road shoulder lines, or closer than 15 feet from the center line of the roadway; and in no case shall any wires, cables or other fixtures be placed, or be permitted to remain, at less height than 15 feet above any part of the traveled portion of the road. [Emphasis added.]
*41 Spartan claims, incorrectly in our view, that Edison is not entitled to no-fault benefits because although Edison's wires were on a private drive, this area should be considered as the "traveled portion of the road." Because the phrase "traveled portion of the road" is not defined in either the act or the statute regulating highway obstructions and encroachments, M.C.L. § 247.171et seq.,; M.S.A. § 9.251 et seq., we must accord the phrase its "plain and ordinary meaning within the context of the statute." Shanafelt v. Allstate Ins. Co., 217 Mich.App. 625, 638, 552 N.W.2d 671 (1996).
Black's Law Dictionary (6th ed.) defines "road" as follows:
A highway, an open way or public passage; a line of travel or communication extending from one town or place to another, a strip of land appropriated and used for purposes of travel and communication between different places.
Applying this definition to M.C.L. § 247.186; M.S.A. § 9.266, a plain reading of the phrase "traveled portion of the road" defeats Spartan's argument and supports Edison's view and the trial court's conclusion that the statutory provision applies only to low-hanging utility wires located over public rights of way.
M.C.L. § 247.186; M.S.A. § 9.266 was originally enacted as § 16 of 1925 P.A. 368. The preamble to 1925 P.A. 368, as amended by 1972 P.A. 268, states, in pertinent part:
An act to prohibit obstructions and encroachments on public highways ... to prescribe the conditions under which ... public utility companies ... may enter upon, construct and maintain telegraph, telephone, power or cable television lines, pipe lines, wires, cables, poles, conduits, sewers and like structures upon, over, across, or under public roads, bridges, streets and waters and to provide penalties for the violation of this act. [Emphasis added.]
Although a preamble is not to be considered authority for construing specific statutory terms, it is useful for determining the subject matter addressed by the statute. See Malcolm v. East Detroit, 437 Mich. 132, 143, 468 N.W.2d 479 (1991). On the basis of the general meaning of the phrase "traveled portion of the road" and the Legislature's objective in dealing with highways, we conclude that M.C.L. § 247.186; M.S.A. § 9.266 was only intended to regulate placement of utility wires over public highways.
Spartan also makes various public policy arguments, none of which is persuasive in light of the express language of M.C.L. § 247.186; M.S.A. § 9.266. Accordingly, we affirm the trial court's judgment for Edison in both Docket No. 190477 and in Docket No. 190786.
Affirmed. Plaintiff Edison, being the prevailing party, may tax costs pursuant to MCR 7.219.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.